Title: To Thomas Jefferson from Thomas McKean, 12 June 1802
From: McKean, Thomas
To: Jefferson, Thomas


            Dear Sir,Philadelphia, June 12th. 1802.
            Calling to recollection, that when in the city of Washington I named my son Robert as a suitable person for a Commissioner of Bankrupts in Pennsylvania, it appears to me proper to inform you that he died on Tuesday last, the 8th. instant: His brother-in-law, Andrew Pettit Esquire would, in my opinion, be well qualified to fill that office; he is a reputable Merchant and Alderman of this city, but tired with performing the duties of his office, and has refused the appointments of a Judge of the common pleas for the county of Philadelphia and Mayor of the city. Mr; Pettit is the only son of Charles Pettit Esquire, some years a member of Congress for this State and now President of the Insurance company of North America; he has a sister married to Mr; Ingersol, late Attorney General, who (I presume) is known to you. I have reason to believe, that the appointment of Mr; Pettit to this office would be not only unexceptionable, but agreeable to all parties, excepting the inveterate Tories, whom an Angel could not please.
            Accept the best wishes for your health & happiness of, dear Sir, Your Excellency’s Most obedient humble servant
            Thos M:Kean
          